Citation Nr: 1605145	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for bilateral foot disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1982 to February 1986.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for back and foot conditions.  The Veteran timely appealed those claims and did not request a hearing before the Board.

The Veteran testified at a hearing before a Decision Review Officer at the RO in March 2009.  A transcript of that hearing is associated with the claims file.

In an April 2013 decision, the Board found that new and material evidence had been submitted to reopen the Veteran's claims, and remanded them for further development.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a remand is necessary to ensure compliance with its April 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Lumbar Spine Disorder

In April 2013, the Board remanded the Veteran's claim for a VA examination.  The examiner was asked to identify any lumbar spine disorders found, including spondylosis and degenerative disc disease; to discuss the noted February 1982 treatment for a fall in service and his lay evidence noting that such a fall occurred on ice during a boot camp training exercise; to discuss the Veteran's complaints of recurrent back pain on his separation examination in January 1986 and his lay statements regarding continuity of symptomatology since discharge from service; and to discuss a December 2010 VA examiner's opinion.  Finally, the Board requested that the examination be performed by a specialist, including a neurosurgeon or some other appropriately qualified specialist. 

A VA examination was obtained in May 2013.  The examiner opined, and is quoted verbatim, as follows:

I believe the patients low back pain, condition is not related to his military service, as his and base and the fact that he states he did his back when he fell on ice.  He continues with his military service and was never treated for back pain.  He had some back pain complaints on discharge, his current problem is lumbar degenerative disc disease, discipline daily wear and tear.  His and your in service was a contusion, soft tissue injury, which is not cause permanent damage or injury. 

The examiner was a D.O. staff physician in ambulatory care.

Much of the examiner's rationale is unclear due to transcription errors.  Nonetheless, the Board finds the May 2013 VA examination report to be inadequate because it appears the examiner found that the Veteran's injury is not related to service because he fell on ice.  Moreover, the examiner did not adequately address the Veteran's lay statements, and did not discuss the December 2010 VA examiner's opinion or the Veteran's diagnosis of spondylosis.  Finally, the opinion was rendered by a staff D.O., and not a physician specialist as requested by the Board.  Thus, a remand is necessary to obtain a medical opinion from a physician specialist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  
Bilateral Foot Disorders

The Board begins by noting that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  If the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation of a pre-existing disability is converted into a claim for service connection based on service incurrence).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303(c), the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id. 

The presumption of soundness applies where congenital diseases are not noted at entry and, if not noted, VA must show by clear and unmistakable evidence that the congenital disease pre-existed service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  However, the "presumption of soundness does not apply to congenital defects, because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. §§ 1110 and 1111 [and] 38 C.F.R. § 3.303(c)."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects)).  Nevertheless, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur during service, service connection may be warranted for the resulting disability.  Id. 

In sum, service connection is available for congenital diseases that first manifest in service or are aggravated in service.  Service connection is not available for congenital defects, but service connection may be awarded for disease or injury that is superimposed upon the congenital defect during service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993); VAOPGCPREC 82-90.

In April 2013, the Board remanded the Veteran's claim for a VA examination.  The examiner was asked to specifically discuss the Veteran's lay evidence of complaints of foot problems while in service, without any formal treatment, as well as issuance of inserts to put under his big toes.  The examiner was also asked to discuss the Veteran's lay evidence with respect to continuity of symptomatology after discharge from service.

The Veteran was afforded a VA examination in May 2013.  The examiner diagnosed bilateral pes planus, bilateral hallux valgus, and bunion deformity, bilateral with osteoarthritis of the great toe joint bilateral.  The VA examiner's opinion and rationale, quoted verbatim, is as follows:  

In my opinion, the veteran foot conditions of pes planus, hallux valgus and bunion bilateral were not cause by military service.  Pes planus may occur when the arches don't develop during childhood.  In other cases, flatfeet may be caused by an injury or from the simple wear-and-tear stresses of age.  Bunions and hallux valgus are most often caused by an inherited faulty mechanical structure of the foot.  It is not the bunion itself that is inherited but certain foot types that make a person prone to develop bunions.  However, wearing shoes that crowed the toes can't actually cause the bunions, it sometime makes the deformity get progressively worse.  Symptoms may appear sooner.  

Symptoms occur most often when wearing shoes that crowd the toes such as shoes with a tight toe box, pointed shoes or high heels.  Spending long periods of time on the feet can aggregated the symptom of bunions.

My opinion is that bunions/hallux valgus and pes planus are not as least as likely as not caused by military service but spending long periods of time on ones feet and wearing certain shoe wear could have as likely aggravated the condition.

The Board finds the May 2013 examination report to be inadequate to the extent that it does not squarely address whether the Veteran's pes planus was incurred in service.  Moreover, the examiner suggests that pes planus can be acquired or be congenital in nature, but does not opine which is the case for this Veteran.  In addition, the examiner has raised that the Veteran's hallux valgus and bunion disorders are inherited defects.  While opining that none of the Veteran's foot disorders were caused by military service, the examiner then suggests that standing and certain shoe wear during service could aggravate the conditions.  

The Board notes that the Veteran complained of right foot pain in June 1984 while he was in service.  A 25 millimeter area of skin with a hard base and without open cap was noted at the exterior portion of the right big toe.  The diagnosis was rule out plantar wart.  The Veteran was treated twice in July 1984 for pain from an area of his right foot when walking with shoes on.  On examination, the Veteran had a 21/2 by 5 centimeter area of hardened, dark-colored skin on the medial right foot proximal to the large toe.  He was diagnosed with keratosis.  The examiner did not address this in-service treatment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, a remand is necessary to obtain an addendum opinion to clarify the etiology of the Veteran's diagnosed foot disorders, to address the in-service foot treatment, and to address the Veteran's lay statements.  

Record Issues

In the April 2013 remand, the Board noted that the VA examiner in a January 2008 examination report stated that the Veteran had a whiplash injury to his cervical spine as a result of his service in Iraq in 2006.  No service treatment records from any 2006 period of service are of record.  

The Board asked the RO/Appeals Management Center (AMC) "to confirm the Veteran's service is limited solely to the 1982-1986 period noted above, to include whether the Veteran was deployed to Iraq in 2006; if so, then any outstanding service treatment records associated with that period of service should be obtained and associated with the claims file."

The RO/AMC was also asked to verify whether the Veteran had any active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) periods after his discharge from service in 1986.

On remand, the AMC made several requests to obtain a copy of the Veteran's "STR's for his Army active duty periods and inactive duty for training periods of service from November 1982 through November 1986 to include active duty service in 2006 while in Iraq."  See April 2013 email.  Thus, requests were made to obtain service treatment records for the Veteran's active duty period of service, which are of record.  The AMC also made several requests to obtain Leave and Earnings Statements for the Veteran from November 1982 through November 1986.  Although the requests noted service in 2006, it is unclear whether entities attempted to verify whether the Veteran had periods of ACDUTRA or INACDUTRA after his discharge from service in 1986.  

The Board acknowledges that its remand instructions were confusing.  Moreover, the Board's remand incorrectly reported the Veteran's period of active duty service from November 1982 to November 1986.  To clarify, the Veteran had active duty service in the Navy from February 1982 to February 1986.

On remand the RO/AMC should once again attempt to verify whether the Veteran had periods of ACDUTRA or INACDUTRA after discharge from active duty service in February 1986, particularly with respect to service in Iraq in 2006.  If the Veteran does have periods of ACDUTRA or INACDUTRA after discharge from active duty service in February 1986, service treatment records for those periods that are not already of record should be obtained.  The Board notes that the Veteran enlisted in the New Jersey Army National Guard in March 1997 and was discharged in January 2000.  

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the April 2013 remand noted that an August 2005 VA treatment note indicates that the Veteran had chiropractor treatment from 1989 to 1995.  The RO/AMC was to attempt to elicit information from the Veteran regarding any such treatment and to obtain those records.  In an April 2013 letter to the Veteran, the AMC requested that the Veteran provide authorizations to allow VA to obtain private treatment records relating to care provided for the Veteran's bilateral foot and lumbar spine disorders, specifically "including any chiropractor treatment from 1982 through 1995."  The Veteran did not respond to that letter.  As such, the Board finds that the AMC has complied with the Board's April 2013 remand instruction and satisfied VA's duty to assist with respect to obtaining private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the Veteran had periods of ACDUTRA or INACDUTRA after discharge from active duty service in February 1986 from the Navy, particularly with respect to service in Iraq in 2006.  The Board notes that the Veteran enlisted in the New Jersey Army National Guard in March 1997 and was discharged in January 2000.  

2.  If the Veteran does have periods of ACDUTRA or INACDUTRA after discharge from active duty service in February 1986, service treatment records for those periods that are not already of record should be obtained.  If the records are unavailable and further attempts would be futile, or any such records do not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such.

3.  Obtain any relevant VA treatment records that have not been associated with the Veteran's claims file.

4.  After the foregoing development has been completed, obtain a medical opinion from a VA physician specialist, such as a neurosurgeon or orthopedic surgeon, in order to determine whether any current lumbar spine disorder is related to service.  The need for a new examination is left to the discretion of the examiner offering the medical opinion.  The claims file and copy of this Remand must be made available to and be reviewed by the examiner in conjunction with this opinion.  The examination report must include a notation that this record review took place.    

Following a thorough record review, the examiner is requested to provide an opinion and/or address the following:

(a) Identify all current lumbar spine disorders applicable to the Veteran.  

(b) For each lumbar spine disorder diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the onset of manifestations of such lumbar spine disorder began in service or within one year of discharge from service given the nature, complexity, and natural trajectory of the disorder and when it was diagnosed.  

In rendering this opinion, the examiner should specifically discuss February 1982 treatment for an in-service fall on ice.  The examiner should discuss the Veteran's complaints of recurrent back pain on his separation examination in January 1986 and his lay statements that he intermittently had back pain throughout service and after service.  The examiner should also discuss the December 2010 VA examiner's opinion.  Finally, the examiner should clarify whether the Veteran's prior diagnoses of degenerative spondylosis and degenerative disc disease are essentially the same disease process for this Veteran or whether they are separate and distinct disease processes.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

5.  Return the Veteran's claims file to the VA examiner who drafted the May 2013 report, if available, to obtain an addendum opinion.  If the examiner who drafted the report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner.  The examiner shall indicate in the addendum report that the claims file was reviewed.

In his May 2013 VA examination, the Veteran was diagnosed with (1) bilateral pes planus, (2) bilateral hallux valgus, and (3) bunion deformity, bilateral with osteoarthritis of the great toe joint bilateral.  

Following a thorough record review, the examiner is requested to provide an addendum opinion and/or address the following:

(a) For each diagnosis rendered, the examiner is to opine as to whether such disorder is a congenital defect, a congenital disease, or an acquired disorder.  The examiner is advised that for purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating. 

(b) For each disorder that is determined to be a congenital defect, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that this defect was subject to a superimposed disease or injury during service.  If the answer is "Yes," please describe the resultant disability.

(c) For each disorder that is determined to be a congenital disease, the examiner is to opine as to whether such disease clearly and unmistakably (i.e., undebatably or to the highest degree of medical certainty) existed prior to the Veteran's entry into active duty service. 

If the congenital disease clearly and unmistakably existed prior to service, was it clearly and unmistakably NOT aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  

If the congenital disease clearly and unmistakably did not first manifest prior to service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disorder was incurred in or is otherwise etiologically related to active military service?

(d) For each disorder that is determined to be an acquired disorder, the examiner is to opine as to whether such disorder clearly and unmistakably (i.e., undebatably or to the highest degree of medical certainty) existed prior to the Veteran's entry into active duty service. 

If the acquired disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably NOT aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  

If the acquired disorder did NOT clearly and unmistakably exist prior to service and/or was NOT clearly and unmistakably not aggravated by service, the examiner is to assume that the claimed disorder did not exist prior to service and is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disorder was incurred in or is otherwise etiologically related to active military service. 

The examiner should specifically discuss the Veteran's lay evidence of complaints of foot problems while in service and continuing symptomatology after discharge from service.  In this regard, the Board notes that the Veteran received in-service treatment for right foot complaints once in June 1984 and twice in July 1984 with a diagnosis of rule out plantar wart and a diagnosis of keratosis, respectively.   The Veteran testified at his March 2009 hearing that he was issued foam inserts to put under his big toes and given over-the-counter pain medication in service.  His March 1997 National Guard enlistment examination shows bilateral asymptomatic pes planus.  Finally, VA treatment records from 2007 show the Veteran reported that he had a bunion on his right foot for 20 years.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




